Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because
Line 2 syntax: Substituting “a wearer’s” for “the wearer’s” is suggested.
Line 7 syntax: Substituting “he/she” for “they” is suggested.
Line 8 syntax: Substituting “himself/herself” and “his/her” for “themselves” and “their”, respectively, is suggested.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Throughout: Use of the term “their” renders text subject to misinterpretation. Substituting “its” or “his/her” for “their” as appropriate is suggested.
Paragraph 0002, Line 3 syntax: Substituting “a wearer’s” for “the wearer’s” is suggested.
Paragraph 0002, Line 4 syntax: Substituting “a user” for “the user” is suggested.
Paragraph 0004, Line 7 syntax: Substituting “may lead” for “only leads” is suggested.
Paragraph 0004, Line 8 syntax: Substituting “himself/herself” for “themselves” is suggested.
Paragraph 0023, Line 8 syntax: Substituting “he/she completes” for “they complete” is suggested.
Paragraph 0024, Line 7: Syntax suggests the use of a comma following the word “assembly”. Inserting a comma after “assembly” is suggested.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informality: Punctuation is inconsistent. Substituting a semicolon for the period after the word “portion” (Line 4) is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation “the lower knee portion” in Line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1). Regarding Claim 1, Park teaches the first through fourth elements of the claim, hereinafter (1a), (1b), (1c), and (1d) respectively, but does not teach the fifth claim element, hereinafter (1e). Archuleta teaches (1e). Park teaches
(1a), a knee pad assembly (Park Figure 2, below; Park Technical Field Paragraph 1: “The present invention is…knee pads to protect your knees.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Park
(1b), an upper leg portion configured to adjustably secure over a thigh of a wearer (Park Figure 2, above; Park Description of Embodiments Paragraph 25: “…while tightening, the protective pads are fastened to wrap your knees while the fastening pads are wrapped around…the user's thighs, and as such the…pads will be firmly fixed.”);
(1c), a knee portion configured to adjustably secure over a knee of a wearer (Park Figure 2, above; Park Description of Embodiments Paragraph 25: “…while tightening, the protective pads are fastened to wrap your knees while the fastening pads are wrapped around…the user's thighs, and as such the…pads will be firmly fixed.”);

As indicated above, Park does not teach (1e). Archuleta teaches
(1e), a plurality of spherical rollers disposed within a plurality of sockets on a front face of the lower knee portion, wherein each roller of the plurality of spherical rollers is configured to freely rotate within its respective socket of the plurality of sockets (Archuleta Figures 1 and 3, below; Archuleta Paragraph 0016: “FIGS. 1-3 illustrate a front perspective view of an improved knee pad system including a knee pad including a base 115 with integrated rollers 120...” and “The base 115 acts as a carrier mechanism…”; Archuleta Paragraph 0018: “Rollers 120 are shown held within the base 115 at least half way deep into the base 115.”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Archuleta

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Archuleta
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad assembly of Park to include spherical rollers as taught by Archuleta. Do so would “…facilitate movement of a user on a flat surface, in accordance with a preferred embodiment.” as recognized by Archuleta (Paragraph 0016). With regard to sockets, it should be noted that while they are not explicitly described by Archuleta, sockets in the base would be an inherent and necessary feature of the base. Note further that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then 
	Regarding Claim 2, Park teaches a knee pad assembly but does not teach a roller support. Archuleta teaches that each spherical roller of the plurality of spherical rollers comprises a support that is removably secured within a socket of the plurality of sockets, such that each spherical roller rotates freely within its respective support (Archuleta Figure 1, below; Archuleta Paragraph 0016: “FIGS. 1-3 illustrate a front perspective view of an improved knee pad system including a knee pad including a base 115 with integrated rollers 120…”; Archuleta Paragraph 0018: “Rollers 120 are shown held within the base 115 at least half way deep into the base 115. It should be appreciated that the rollers 120, similar to roller balls on a computer mouse, will actually be held within the base 115 more than half way (more than half the diameter of the roller balls)...”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad assembly of Park to include supports as taught by Archuleta. Doing so would “prevent [the spherical rollers] from popping out of the base” as recognized by Archuleta (Paragraph 0018). It should be noted that while supports are not explicitly described by Archuleta, supports would be an inherent and necessary feature of the rollers in order for them to function. Note further that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent; where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

	Regarding Claim 5, Park teaches that the lower leg portion comprises a padded material (Park Description of Embodiments Paragraph 6: “The protective material of the inner pad is made of elastic material or foamed material…”).
	Regarding Claim 6, Park teaches that the upper leg portion comprises a first upper strap affixed to a first end of the upper leg portion, a second upper strap affixed to a second end of the upper leg portion, and an adjustable upper strap fastener configured to secure the first and second upper straps to each other (Park Figure 2, above).
	Regarding Claim 7, Park teaches that the adjustable upper strap fastener comprises an adjustable slide buckle (Park Figure 2, above).
	Regarding Claim 8, Park teaches the knee portion comprises a first lower strap affixed to a first end of the knee portion, a second lower strap affixed to a second end of the knee portion, and an adjustable lower strap fastener configured to secure the first and second lower straps to each other (Park Figure 2, above).
	Regarding Claim 9, Park teaches that the adjustable lower strap fastener comprises an adjustable slide buckle (Park Figure 2, above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1) and further in view of Noble et al. (US 20130107499 A1) (hereinafter “Noble”). Regarding Claim 3, the combination of Park and Archuleta teaches a knee pad assembly with rollers but does not teach ridges. Noble teaches a plurality of ridges extending outwardly from the front side of the knee portion (Noble Figure 1, .

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Noble
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the knee pad assembly of Park to provide ridges on the knee portion as taught by Noble. Doing so would “provide added protection to a user as well as a gripping area for added friction on a surface (e.g., the ground or other surfaces) for preventing slipping/sliding.” as recognized by Noble (Paragraph 0020). 
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1). Regarding Claim 10, 
(10a), a knee pad assembly. See rejection for (1a), above.
(10b), an upper leg portion configured to adjustably secure over a thigh of a wearer via a pair of adjustable upper straps having an upper adjustable fastener. See rejection for Claim 6, above.
(10c), a knee portion configured to adjustably secure over a knee of a wearer via a pair of adjustable lower straps having a lower adjustable fastener. See rejection for Claim 8, above.
(10d), a pair of flexible connectors that connect the upper leg portion to the lower knee portion. See rejection for (1d), above.
As indicated above, Park does not teach (1e). Archuleta teaches
(10e), a pair of spherical rollers, each spherical roller disposed within a support that is removably secured within an individual socket of a pair of sockets disposed on a front face of the lower knee portion, wherein each spherical roller of the pair of spherical rollers is configured to freely rotate within its respective support. See rejection for Claim 2, above.
Regarding Claim 12, Park teaches that the upper leg portion comprises a padded material. See rejection for Claim 4, above.
Regarding Claim 13, Park teaches that the lower leg portion comprises a padded material. See rejection for Claim 5, above.
Regarding Claim 14, Park teaches that the adjustable upper strap fastener comprises an adjustable slide buckle. See rejection for Claim 7, above.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090011404 U) in view of Archuleta (US 20140182041 A1) and further in view of Noble et al. (US 20130107499 A1) (hereinafter “Noble”). Regarding Claim 11, the combination of Park and Archuleta teaches a knee pad assembly with rollers but does not teach ridges. Noble teaches a plurality of ridges extending outwardly from the front side of the knee portion. See rejection for Claim 3, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618